Weltner, Justice.
The only issue in this case is whether Leverich’s contention (that Roddenberry Farms damaged his property by diverting water onto his land) alleges a continuing nuisance, and hence is governed by the four-year statute, as contained in OCGA § 9-3-30.
In Cox v. Cambridge Square Towne Houses, 239 Ga. 127 (236 SE2d 73) (1977), we held that similar damages (continuing indefinitely, as is alleged in this case) constituted a continuing nuisance. Cox, supra, is applicable to this case, and Leverich’s claim, being one for a continuing nuisance, is governed by the four-year statute.

Judgment reversed.


All the Justices concur.